Citation Nr: 0314518	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision that denied 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in May 2001.  The RO 
issued a statement of the case in June 2001.  The appellant 
filed a substantive appeal in February 2002.  

The appellant and her son provided testimony at a hearing 
held in Chicago, Illinois, before the undersigned Veterans 
Law Judge in July 2002.  

In October 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a).  
REMAND

At the outset, the Board notes that the RO last considered 
the case on appeal in June 2001, at which time a statement of 
the case was issued.  Pursuant to the Board's development, 
additional evidence, consisting of VA treatment records and a 
May 2003 report from a VA examiner, have been added to the 
record.  However, the Board is unable to adjudicate the claim 
on appeal on the basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veteran (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary, 327 F.3d at 1339.  After providing the requested 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization.

Specific additional evidence also should be obtained.  In 
this regard, the Board notes that, in a January 2003 letter, 
the Board requested that the appellant provide information 
and evidence to substantiate her claim.  She responded with a 
list of treatment providers who had treated the veteran 
during his lifetime.  The claims file reflects that the Board 
sought to obtain private records from Drs. Park, McGrath and 
the Auburn Gresham Public Health Center without success.  
Records of VA treatment, to include treatment from Dr. Circle 
were obtained.  

However, it appears that there remain additional outstanding 
pertinent treatment records.  In this regard, a review of the 
decedent's death certificate reveals that he was treated at 
Palos Community Hospital for the period from November 1, 2000 
to November 11, 2000.  These records have yet to be 
associated with the claims file.  These records are 
potentially significant because they are the last known 
record of treatment of the veteran prior to his death.  

The RO should also accomplish any additional notification 
and/or development action deemed warranted before 
adjudicating the claim on appeal.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  

1. The RO should obtain treatment records 
from the Palos Community Hospital in 
Palos Heights, Illinois, during the 
period from November 1, 2000 to November 
11, 2000.  All efforts to obtain such 
records should be documented in the 
claims file to include any response 
indicating that such records are 
unavailable.  

2.  The RO should furnish to the appellant 
a letter notifying the appellant of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

3  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  If any additional evidence is 
received, the claims file should be 
returned to James Cummings, M.D., the VA 
examiner who prepared an opinion and 
report in May 2003.  The examiner should 
review any additional records received 
since his May 2003 report.  Thereafter, 
the examiner should prepare a 
supplemental report and indicate whether 
prior opinion (as to the question of 
whether it is as least as likely as not 
that long term use of antipsychotic 
medications, for treatment of service-
connected psychiatric disability, caused 
or substantially and materially 
contributed to cause the veteran's death) 
should be reversed or amended.  The 
examiner should set forth the complete 
rationale for the opinion expressed in a 
printed (typewritten) report. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate supplemental 
statement of the case (to include 
citation to and discussion of VCAA laws 
and regulations, and clear reasons and 
bases for the RO's determinations) and 
afford the appellant the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



